--------------------------------------------------------------------------------

Exhibit 10.1     

Dated this 1st day of January 2012

GODLENWAY INVESTMENTS HOLDINGS LIMITED

and

GOLDENWAY PRECIOUS METALS LIMITED

________________________________________________

     SERVICE MAINTENANCE AGREEMENT
________________________________________________


 

Page 1 / 15

--------------------------------------------------------------------------------

SERVICE MAINTENANCE AGREEMENT

THIS AGREEMENT is dated the 1st day of January 2012 and is made

BETWEEN

(1)

GOLDENWAY INVESTMENTS HOLDINGS LIMITED whose is situated at Room 3702-3704,
Tower 6, Gateway Arcade, Harbour City, Tsim Sha Tsui, Kowloon, Hong Kong
("GWHK"); and

    (2)

GOLDENWAY PRECIOUS METALS LIMITED whose is situated at Suite 1209, 12/F, Tower
1, China Hong Kong City, 33 Canton Road, Tsim Sha Tsui, Kowloon, Hong Kong.
("GWPM").

BACKGROUND

(A)

The parties have entered into a Service Level Agreement on the 1st day of
January 2012 in relation to provide support services for the precious metals
trading platform ("Service Level Agreement"). GWHK has agreed to provide the
annual maintenance Services as set out in Schedule 1 of this Agreement to GWPM
upon the terms and conditions set out in this Agreement.

    (B)

GWPM has agreed to pay GWHK the Fee for the Services.

In consideration of the mutual promises contained in this Agreement, THE PARTIES
HAVE AGREED AS FOLLOWS:

1.

DEFINITIONS

   

For the purpose of this Agreement, the following words shall have the following
meanings:

   

Commencement Date means the 1st day of January 2012

   

Equipment means the items of computer hardware owned by GWPM.

Page 2 / 15

--------------------------------------------------------------------------------


Fees means all payments and fees payable by GWPM to GWHK as specified under
Clause 3.

  

Independent Contractor means any third party with whom GWHK contracts for the
provision of Services to GWPM.

  

Services means the precious metals trading platform maintenance services set out
in Schedule 1 to this Agreement.

  

Licensed Software means the object code version of the computer software
programs the object code version of the computer software programs and codes
provided by GWHK and the associated Documentation, together with all fixes,
corrections, and Updates thereof, if any, when and as released, that GWHK
provides to GWPM under this Agreement or any Maintenance Agreement.

  

System means the Equipment, the Third Party Licensed Programs, Licensed Software
and all other telecommunications hardware and software of GWPM and all other
telecommunications hardware and software of GWPM and all components thereof as
the same may be modified, added to or replaced during the Term of this
Agreement.

  

Term shall mean the term of this Agreement set out in Clause 9.

  

Third Party Licence means the contracts with third parties entered into by GWPM
or is necessary for GWPM to enter into in connection with GWPM's right to use
Third Party Licensed Programs.

  

Third Party Licensed Programs means the software programs listed in Schedule 2
which are licensed to GWPM by third parties and any other third party software
program which GWPM’ users need to enter into in connection with the use of the
Licensed Software.

   2.

PROVISION OF SERVICES

   2.1

In consideration of the payment of the Fees by GWPM, GWHK agrees with effect
from the Commencement Date to supply the Services to GWPM in accordance with the
terms and conditions stated in this Agreement.

Page 3 / 15

--------------------------------------------------------------------------------


2.2

GWHK shall use its reasonable skills and care in the performance of the
Services.

        3.

FEES

        3.1

Payment of Fees

        3.1.1

In consideration of the provision by GWHK of the Services, GWPM shall pay GWHK
the following fees:

        i.

Initial setup fee of HKD 2,000,000 , details are shown as below:


  Description Amount
HKD   Production Setup for GETS Module 353,317   Network Setup for GETS Module
55,320   Backup Implementation for GETS Module 79,580   BCP Implementation for
GETS Module 603,228   Production Setup for MT5 Module 230,000   DEMO setup for
MT5 Module 119,589   Network Setup for MT5 Module 120,360   Purchase for Desktop
   (HKD6,000 x 45) 270,000   Licenses for SQL Server Databases
   (HKD45460 x 4) 181,840   Total: 2,013,234
Says, 2,000,000

The above setup fee of the platforms will be amortised over their useful lives
of 5 years.

Page 4 / 15

--------------------------------------------------------------------------------


  ii.

A monthly service maintenance fee of HKD 120,000, details are shown as below:


  Description Amount
HKD   Service Maintenance For GETS Module
   (Based on GWFX Ringus Agreement with same level of services at office hours)
22,000   Service Maintenance For MT5 Module 23,500   Network Infrastructure
Maintenance 68,560   Total: 114,060
Says, 120,000


  iii.

For supplemental additional or ad hoc services not included in Schedule 1
(including requests for special projects, consultancy, customization etc.)
separate fees will be quoted by GWHK according to its then current rates and
charges.

        iv.

For core services hours is Monday to Friday 0800–2000 HK local time (excluding
HK Public Holidays), all severity code incidents will be responded to. All hours
outside of Core Hours of Service. Severity 1 incidents only will be responded
to. Additional fees will be charged if involved with GWHK subcontractors’
services.

        v.

If travel or accommodation costs are incurred in the provision of the Services,
GWPM shall pay such costs in addition to the above Fees.

Page 5 / 15

--------------------------------------------------------------------------------


3.1.2

GWHK shall have the right to increase the monthly fee or the overtime fee as set
out in Clause 3.1.1 above upon giving GWPM thirty (30) days prior written
notice. If GWPM disagrees with the fee increase, the parties shall negotiate in
good faith to agree on an acceptable increase. If the parties cannot agree on a
fee after good faith discussion, GWPM shall have a right to terminate the
agreement by giving written notice to GWHK. No payments made or due shall be
refundable.

    3.1.3

GWPM shall be solely responsible for all costs of any additional equipment
required by GWPM (including any additional hardware, software, parts or
communication line, etc.) in connection with the use of the Licensed Software.

    3.2

Payment Due

    3.2.1

The monthly fees referred to in 3.1.1(i) shall be due one month in advance and
payable on the 1st day of each preceding month.

    3.2.2

For all other additional charges, fees or payment shall be made within fifteen
(15) days upon receipt of GWHK's invoice by GWPM.

    3.2.3

Without prejudice to any other rights or remedies GWHK may have, if GWPM fails
to pay any Fees when due and payable, GWHK reserves the right to charge interest
on the late payment at the rate of one and one half percent (1.5%) per annum.
Furthermore, GWHK reserves the right to suspend the provision of Services if any
Fees are overdue and if such default is not cured within ten (10) days from the
receipt of written notice given by GWHK regarding such default.

    3.2.4

If GWPM fails to pay the Fees in a full and timely manner, GWHK shall have the
right to suspend operations as set out in the Service Level Agreement. Further,
upon due payment of the Fees, GWHK shall have the right to enable the continuous
supporting services.

Page 6 / 15

--------------------------------------------------------------------------------


3.2.5

If GWPM disputes any portion of any Fees (other than the monthly fee) in good
faith, GWPM must provide written notice of such dispute, including nature of the
dispute, within seven (7) days from the date of receipt of the invoice issued by
GWHK. Failure to provide timely written notice of any dispute within the
timeframe stipulated will be deemed a waiver of GWPM's right to dispute that
charge.

     4.

INDEPENDENT CONTRACTORS

     4.1

GWHK may retain any independent contractors of its choice to supply the services
to GWPM but shall use its reasonable endeavours to ensure compliance by its
Independent Contractors of the Agreement in respect of any Services supplied by
an Independent Contractor. GWPM shall cooperate with the Independent Contractor.

     5.

THIRD PARTY LICENCE

     5.1

This Agreement shall be subject to the due licence, assignment, transfer,
continuation or extension of the Third Party Licences to GWPM in accordance with
the terms and conditions of the Third Party Agreements.

     5.2

GWPM shall be solely responsible for obtaining such assignment, transfer,
continuation or extension of the Third Party Licences to GWPM and for any
additional costs incurred in relation to such assignment, transfer, continuation
or extension.

     6.

GWPM AND GWHK RESPONSIBILITIES AND OBLIGATIONS

     6.1

GWPM shall ensure that the following are made available to GWHK:

     (a)

access to all System;

     (b)

all relevant documents necessary to perform the Services;

     (c)

use of computers, communication facilities and other equipment;

     (d)

reasonable on-site facilities at GWPM's premises.

Page 7 / 15

--------------------------------------------------------------------------------


6.2

GWPM shall cooperate with and comply at its own cost with GWHK's reasonable
requirements or directions in relation to the supply of Services and use of the
System. GWHK shall use its reasonable endeavours to ensure that the provision of
the Services shall be in a good and workmanlike manner.

   6.3

Alterations and additions to or in connection with any of the System may only be
carried out by GWHK or it’s appointed independent contractors and no liability
whatsoever shall be accepted by GWHK for any alterations or additions carried
out in contravention of this Clause or any effect such alterations or additions
may have.

   7.

LIABILITY

   7.1

GWPM agrees that GWHK’s liability, if any, for any loss and damage including but
not limited to any liability arising out of contract and tort, shall not exceed
an amount equivalent to one month monthly fee as stated under Clause 3.1.1. The
parties agree that this is a fair and genuine estimate of loss in light of the
amount of Fees charged by GWHK.

   7.2

GWHK does not represent or warrant that the operation and maintenance of the
System will be error free and uninterrupted nor does GWHK provide any other
representations or warranties (whether express or implied) in relation to its
Services not expressly provided in this Agreement, but does warrant that it will
use its reasonable endeavours to find and correct all fundamental programming
errors.

   7.3

GWPM warrants to GWHK that GWPM has not been induced to enter into this
Agreement by any prior representations or warranties, whether oral or in
writing, except as specifically contained in this Agreement and to the furthest
extent permissible by applicable law, GWPM hereby irrevocably and
unconditionally waives any right it may have to claim damages for any
misrepresentation not contained in this Agreement or for breach of any warranty
not contained herein and/or to rescind this Agreement.

Page 8 / 15

--------------------------------------------------------------------------------


8.

INDEMNITY

    8.1

GWPM shall fully indemnify GWHK against any claim, action, damage, loss,
liability, cost, charge, expense, outgoing or payment which GWHK pays, suffers,
incurs or is liable for in respect of any breach by GWPM of its obligations
under this Agreement or its use of the Licensed Software or System which is not
in accordance with GWHK’s directions or its Independent Contractor License
Agreement.

    8.2

Subject to the provision of Clause 7.1 herein, GWHK shall fully indemnify GWPM
against any claim, action, damage, loss, liability, cost, charge, expense,
outgoing or payment which Customer pays, suffers, incurs or is liable for in
respect of any breach by GWHK’s or its independent contractor of its obligations
under this Agreement.

    9.

TERM AND TERMINATION

    9.1

This Agreement shall commence on the Commencement Date. The term is perpetual
unless terminated in accordance with Clause 9.2 below.

    9.2

Notwithstanding the above, GWHK may terminate this Agreement if:

    (a)

any payment due from GWPM to GWHK under this Agreement remains unpaid for a
period of thirty (30) days from the due date; or

    (b)

an administrator, receiver or liquidator is appointed with respect to GWPM or
any of its assets or if GWPM is unable to pay its debts or carry on its
business; or

    (c)

GWPM is in breach of any term of this Agreement and the breach is not remedied
within fifteen (15) days of notice from GWHK; or

    (d)

if the provision of precious metals trading platform is terminated for any
reason, this Agreement shall immediately terminate.

Page 9 / 15

--------------------------------------------------------------------------------


9.3

Effect of Termination

    (a)

Any termination of this Agreement for any reason shall be without prejudice to
any other rights or remedies a party may be entitled to hereunder or at law and
shall not affect any accrued rights or liabilities of either party.

    (b)

Clauses 10 and 11 shall survive termination.

    (c)

Upon termination of this Agreement, the Service Level Agreement shall also be
automatically terminated,

    (d)

If GWHK ceases to operate its business in relation to the Licensed Software,
GWPM shall have the right to sign the service maintenance agreements with GWHK’s
independent contractors that supply the services to GWPM directly without paying
the monthly fee stated in Clause 3.1.1 to GWHK once the new service maintenance
agreements commence.

    10.

CONFIDENTIALITY

    10.1

Each party agrees to keep confidential all information (whether written or oral)
concerning the business and affairs of the other party that it shall have
obtained or received as the result of entering into or the performance of this
Agreement and shall not without the written consent of the other party disclose
the information in whole or in part to any other person including any employees,
agents and subcontractors of its affiliates involved in the provision of this
Services or disclosure to companies within the GWHK’s group of companies or
related companies except where (a) such information is in the public domain, (b)
such information was in the lawful possession of the receiving party prior to
receiving the information or (c) required by CGSE rules and regulations.

    11.

INTELLECTUAL PROPERTY

   

Any intellectual property rights created as a result of the provision and
delivery of the Services in respect of GWHK, shall remain the sole and exclusive
property of GWHK unless otherwise agreed in writing between the parties.

Page 10 / 15

--------------------------------------------------------------------------------


12.

FORCE MAJEURE

  

GWHK shall be under no liability to GWPM in respect of anything which, apart
from this provision, may constitute breach of this Agreement arising by reason
of force majeure, namely, circumstances beyond the control of GWHK which shall
include (but shall not be limited to) acts of God, perils of the sea or air,
fire, flood, drought, epidemic, explosion, sabotage, accident, embargo, riot,
civil commotion, including acts of local government and parliamentary authority;
breakdown of equipment and labour dispute of whatever nature and for whatever
cause arising including (but without prejudice to the generality of the
foregoing) strike and lockout.

   13.

NOTICES

   13.1

Any notice given under this Agreement must be in writing signed by an officer of
the party addressed to the other party at the address stated at the beginning of
this Agreement, as may be amended by the parties from time to time by notice in
writing.

   13.2

Notice will be taken to have been given or made (a) in the case of delivery in
person or by hand or by post when delivered, received or left at the above
address or (b) in the case of facsimile, on receipt by the recipient unless the
recipient notifies the sender within two (2) hours after transmission is
received that the transmission is illegible.

   14.

VARIATION

  

Any variation of any terms of this Agreement must be in writing signed by
authorized representatives of both parties.

   15.

ASSIGNMENT OR CHANGE OF CONTROL

   15.1

The rights and obligations of the parties to this Agreement are personal and may
not be assigned, transferred, licensed to any third party except as permitted
under this agreement or with the prior written consent of the other party which
consent shall not be unreasonably withheld,

Page 11 / 15

--------------------------------------------------------------------------------


15.2

Where there is any change in ownership or control of GWPM, GWHK agrees to
continue to provide Services to Customer provided that the parties shall enter
into a new Service Maintenance Agreement which terms and conditions shall be
agreed between the parties.

    16.

SEVERABILITY

    16.1

If, but only to the extent, that any provision of this Agreement is declared or
found to be illegal, unenforceable, or void, then all parties shall be relieved
of all obligations arising under such provision, it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent.

    16.2

If the remainder of this Agreement is not affected by such declaration or
finding and is capable of substantial performance, then the remainder shall be
enforced to the extent permitted by law.


17. WAIVER    

Any waiver of this Agreement or of any covenant, condition, or agreement to be
performed by a party under this Agreement shall (i) only be valid if the waiver
is in writing and signed by an authorized representative of the party against
which such waiver is sought to be enforced, and (ii) apply only to the specific
covenant, condition or agreement to be performed, the specific instance or
specific breach thereof or subsequent instance or breach.

    18. NO AGENCY OR PARTNERSHIP    

Each party to this Agreement acts as an independent contractor of the other.
This Agreement does not constitute any party the agent or employee of another or
imply that the parties intend constituting a partnership joint venture or other
form of association in which any party may be liable for the acts or omissions
of another.

Page 12 / 15

--------------------------------------------------------------------------------


19. GOVERNING LAW    

This Agreement shall be governed by subject to, and interpreted in accordance
with the Laws of Hong Kong. The parties hereby submit to the non-exclusive
jurisdiction of the Hong Kong Courts.

    20. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties in relation
to the subject matter and supersedes all previous agreements, communications and
representations, whether oral or written.

IN WITNESS WHEREOF, the parties cause this Agreement to be executed by their
duly authorised representatives identified below.

GOLDENWAY INVESTMENTS HOLDINGS LIMITED GOLDENWAY PRECIOUS METALS LIMITED     By:
/s/Jason Chen Zhong                          By:/s/ Ricky Wai Lam Lai          
  Name: Jason Chen Zhong                         Name:Ricky Wai Lam Lai       
      Title: Head of Information Technology  Title:
Director                                  Date: 1st Jan,
2012                                       Date: 1st Jan,
2012                         

Page 13 / 15

--------------------------------------------------------------------------------

SCHEDULE 1
Annual Maintenance Services


1.

Standards and Obligations

Obligation. GWHK shall respond, in accordance with this Schedule 1, to problems
encountered by GWPM which represent material deviations of the Licensed Software
from the specifications contained in the Documentation (each, an "Error'). GWHK
will provide support as set out in Clause 3 of the Service Level Agreement from
its offices. GWPM will use commercially reasonable efforts to reproduce Errors
in order to assist GWHK in its efforts to resolve such Errors.

Supported Platforms. GWHK supports those platforms and associated compilers set
forth on Annex 1 to this Schedule 1 (each, a "Supported Platform"). GWHK
reserves the right to modify the list of platforms and associated compilers that
it supports on a quarterly basis, provided, however, that GWHK will continue to
support any listed platform until the date which is one (1) month following the
termination of support for the listed release by the platform vendor. At the
discretion of GWHK, GWPM may receive support services from GWHK for any platform
other than a Supported Platform pursuant to a separate written agreement between
GWPM and GWHK which may require additional payments by GWPM to GWHK in
consideration of hardware and/or other costs and expenses necessary to provide
such services to Customer. Annex 1 to this Schedule 1 represents the recommended
release levels of the Supported Platforms, including associated compilers (if
applicable) as of the Effective Date.

Exclusions. Without limitation, GWHK shall have no obligation under this
Schedule 1 in connection with any deviation: (a) relating to any platform other
than Supported Platform; (b) in or attributable to any hardware or other
equipment, programs or data used in conjunction with the Licensed Software or to
any other reason external to the Licensed Software; or, (c) resulting from the
actions or omissions of GWPM or any third party.

Updates. GWHK shall provide to GWPM, as and when received by GWHK, all updates
to the Licensed Software that independent contractors provide, at no additional
charge, to all licensees entitled to receive the support services from GWHK as
described in this Schedule 1.

Page 14 / 15

--------------------------------------------------------------------------------

Expenses. GWPM will pay its own telephone, travel, lodging and other
out-of-pocket expenses that it may incur in connection with its receipt the
support services described in this Schedule 1. If support services beyond those
described in this Schedule 1 become necessary, GWHK may charge GWPM for such
additional support at GWHK's then-current standard rates and charges.

Severity Levels. GWHK will establish the service severity level of each reported
support request that GWPM refers to GWHK for assistance. The priority level of
each reported support request shall be classified in accordance as set out in
Clause 5 of the Service Level Agreement.

2.

Acknowledgement by GWHK

GWHK will respond to all requests for support reported by GWPM. The support
request is determined based on Clause 5.2 of the Service Level Agreement. The
notification of incidents is set out in Clause 4 of the Service Level Agreement.
If a support request is deemed an Error, GWPM's report of the Error to GWHK will
include, if available from the GWPM after due inquiry by GWPM, any and all job
listings, program dumps, system log, traces and other output, reports or
information that GWHK may reasonably request associated with the Error. GWHK
will acknowledge receipt of all Errors within the response times (depending on
the Severity Level) set forth in Clause 5.2 of the Service Level Agreement
("Response Times") by contacting GWPM's designated contact by e-mail, telephone,
fax or other reliable means of communication, provided that a response to the
GWPM employee or agent reporting the Error is deemed to meet this requirement.

3.

Resolution by GWHK

Within the specified Response Times, GWHK will use its reasonable efforts to
provide a resolution to each Error based on the Service Level Agreement agreed
to between the parties, within the Target Resolution established for the
applicable Severity Level.

GWPM Designated Contact will use reasonable efforts to assist GWHK's designated
support technician to resolve the Error if the determination of the Error is
unclear and impacts the Target Resolution time frames. GWPM shall employ all
reasonable efforts to have confirmed that the Error is caused by the operation
of the Licensed Software and not the result of any other cause.

Page 15 / 15

--------------------------------------------------------------------------------

lf an Error cannot be resolved within the applicable Target Resolution Time,
GWHK will contact GWPM as soon as such is discovered by GWPM, Subject to Clause
4 of this Schedule 1 below, both parties will use their reasonable efforts to
assist each other in resolving the Error to the satisfaction of GWPM.

4.

Response Times

With respect to any support request deemed to be an Error, GWHK will respond to
GWPM with an acknowledgement and action plan and commence efforts to provide a
resolution in accordance based on the applicable Severity Level as set out in
Clause 5 of the Service Level Agreement, after GWPM notifies GWHK of the Error.

Page 16 / 15

--------------------------------------------------------------------------------

ANNEX 1
To
Schedule 1
Current Supported Platforms


Module OS OS Details GETS BackOffice Servers Linux (Environments with java 1.5
support) GETS FrontOffice Servers Linux (Environments with java 1.5 support)
GETS Trading Client Apps Microsoft Windows Microsoft Windows XP/Vista/7
Databases Server Microsoft Windows Microsoft SQL Server 2008 Standards or higher
MT5 Main Trade Server Microsoft Windows Windows Server 2008 Web Edition (32 or
64 bit) or higher MT5 Trade Servers Microsoft Windows Windows Server 2008 Web
Edition (32 or 64 bit) or higher MT5 History Server Microsoft Windows Windows
Server 2008 Web Edition (32 or 64 bit) or higher MT5 Backup Server Microsoft
Windows Windows Server 2008 Web Edition (32 or 64 bit) or higher MT5 Access
Servers Microsoft Windows Windows Server 2003 Standard Edition (32 or 64 bit) or
higher MT5 Client Terminals Microsoft Windows Microsoft Windows XP/Vista/7

Page 17 / 15

--------------------------------------------------------------------------------